Citation Nr: 0017838	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  96-36 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin rash claimed as 
a residual of exposure to herbicides in Vietnam (or Agent 
Orange).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from June 1976 to May 1983.  
He also had 15 years and six months prior unverified service.

This appeal arose from a June 1996 rating action of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In January 1998, the Board of Veterans' 
Appeals (Board) remanded this issue for additional 
development.  In April 1999, the veteran and his 
representative were informed through a supplemental statement 
of the case of the continued denial of the benefit sought.

This case was remanded by the Board in January 1998 so that a 
VA dermatological examination could be performed.  The 
examiner was to provide a definitive diagnosis; it was 
specifically instructed that it be determined whether the 
veteran suffered from chloracne or another acneform disease 
consistent with chloracne.  The examiner was also asked to 
render an opinion as to whether or not any currently 
diagnosed skin disorder was etiologically related to the skin 
rash noted in the service medical records.  The requested VA 
examination was conducted in May 1998; a diagnosis of acne 
vulgaris was provided.  The examiner went on to state that 
this was "not service-connected."  However, no opinion was 
rendered as to whether or not it was etiologically related to 
the rash present in service.  An addendum was made to the 
examination by the examiner in July 1998.  It was stated that 
acne vulgaris can be indistinguishable from chloracne and 
that it was "possible" the problem could be service-
connected.  However, in March 1999 a VA physician added a 
statement which indicated that a discussion had taken place 
with the May 1998 examiner and that it was now his opinion 
that the veteran's acne vulgaris was unlikely to be related 
to Agent Orange.

Clearly, the record still does not contain an unequivocal 
opinion concerning the etiology of the veteran's skin 
condition.  The VA examiner has provided inconsistent 
opinions as to the relationship of the skin condition to the 
veteran's service and/or to any possible exposure to Agent 
Orange.  These inconsistencies in the medical evidence must 
be addressed before a final determination can be made.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Moreover, no opinion 
was rendered, as instructed, as to any possible etiological 
relationship between any currently diagnosed disorder and the 
skin rash noted in the service medical records.  According to 
Stegall v. West, 11 Vet. App. 268 (1998), when a case is 
remanded by either the Court or by the Board, a veteran has, 
as a matter of law, the right to compliance with that remand.  
Since the Board must ensure that the instructions of a remand 
are complied with, failure to do so would constitute error on 
the part of the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA dermatological examination by 
a qualified physician who has not 
previously examined him.  The examiner 
should provide a definitive diagnosis for 
the veteran's condition, specifically 
noting whether or not he suffers from 
chloracne or other acneform disease 
consistent with chloracne.  After 
reviewing the service medical records, 
the examiner must render an opinion as to 
whether or not any currently diagnosed 
skin disorder is etiologically related to 
the skin rash noted in the service 
medical records.  All indicated special 
studies deemed necessary must be 
accomplished.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is requested to indicate in the 
examination report that the claims file 
has been reviewed.

2.  The RO should then readjudicate the 
veteran's claim for service connection 
for a skin rash.  If the decision remains 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review if otherwise 
in order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




